Ed F. McFaddin, Associate Justice, concurring. I concur for the purpose of emphasizing: (1) that there was a contract between Campa and Smith; (2) that Smith had performed his part of the contract; and (3) that under such a situation Campa cannot escape liability by claiming that no price was agreed upon for the bed of the truck. If the conversations had been executory (i. e., unperformed) on both sides, then I doubt if there-would have been a contract. But when Campa accepted Smith’s services it thereby became liable to pay a reasonable value therefor, which was the purchase of the truck.